DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-4, 6-13, and 15-22 remain pending. 
(b) Claims 5 and 14 are canceled by the Applicant without prejudice.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 01/13/2021. The Applicant’s claims 1-4, 6-13, and 15-22 remain pending. The Applicant amends claims 1-4, 7, 10-13, and 15-19. The Applicant adds claims 21 and 22. The Applicant cancels claims 5 and 14.
(a) The Applicant, via the claim amendments filed 01/13/2021 overcome the claim objections set forth in the previous Office Action. The Examiner, therefore, withdraws the previous claim objections.
(b) The Applicant, via the claim amendments filed 01/13/2021 overcome the 35 U.S.C. 112(b) claim rejections set forth in the previous Office Action. The Examiner, therefore, withdraws the previous 35 U.S.C. 112(b) claim rejections.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-13, and 15-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 11 is objected to because of the following informalities:  claim 11 recites the limitation “the instructions including further instructions to further determine…”.  The multiple instances of “further” in this limitation make it confusing as to what is being furthered.  The examiner suggests amending the limitation to “the instructions including further instructions to   Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 10-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. CN102436598A (hereinafter, Zhang), in view of Xiang et al. “MS-CapsNet: A Novel Multi-Scale Capsule Network” (hereinafter, Xiang), in further view of Kwatra et al. U.S. P.G. Publication 2017/0323178 (hereinafter, KIwatra).
Regarding Claim 1, Zhang teaches a method, comprising: 
-detecting and locating an object by processing video camera data (detecting and locating objects within a video camera feed through the use of neural network / machine learning, Zhang, Lines 0021-0026, 0062, 0072-0074, and 0137-0142)…
-receiving the detected and located object at a computing device (receiving the detected and located objects at a computing device such as an intelligent transportation system, Zhang, Paragraph 0146-0149).
a capsule network, wherein training the capsule network includes determining routing coefficients with a scale-invariant normalization function. 
	Xiang teaches the use of a capsule network (i.e., CapsNet) to detect and locate objects within images such as a video camera (Xiang, Pages 2-5, Introduction Section and Experiments Section). Moreover, Xiang teaches training of the capsule network including determining routing coefficients via a scale-invariant normalization function (i.e., neural network and capsule networks are scale-invariant) (Xiang, Pages 4-5, Dynamic Routing Section and Results Section). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Zhang to include a capsule network, wherein training the capsule network includes determining routing coefficients with a scale-invariant normalization function as taught Xiang.
	It would have been obvious because identifying and determining objects via capsule network allows for increased correct object identification vs. traditional methods such as neural networks (Xiang, Page 2, Introduction Section).
	However, Zhang and Xiang do not teach the method to include determining maximal routing coefficients using a Max-min() function and includes expectation-maximization to link lower-level capsules to higher-level capsules.
	Kwatra teaches a method of training to link low-level frame information / features (i.e., low-level capsules) to that of high-level video (i.e., higher-level capsules) (Kwatra, Paragraphs 0026, 0028, 0035, and 0056). Moreover, Kwatra teaches training to link the two types of capsules (i.e., low-level to that of high-level) through the use of (Kwatra, Paragraphs 0040, 0044, and 0046).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Zhang to include determining maximal routing coefficients using a Max-min() function and includes expectation-maximization to link lower-level capsules to higher-level capsules as taught by Kwatra.
	It would have been obvious because enabling functions such as expectation maximization allows for correct identifying of desired material (i.e., video or image), thus linking desired low-level and high-level capsules together (Kwatra, Paragraphs 0044 and 0046).
Regarding Claim 2, Zhang, as modified, teaches the method of claim 1, wherein the capsule network includes further determining that the routing coefficients corresponding to routes between capsule layers (determining routing coefficients (i.e., weights based on input information) which corresponds to selecting the optimal route of the vehicle via the different layers of information, Zhang, Lines 0057-0111).
Regarding Claim 3, Zhang, as modified, teaches the method of claim 1, wherein routing coefficients are determined by grouping routes based on one or more of correlation or clustering following training based on a first training data set, wherein the grouped routes connect determined elements in a capsule layer with locations in a subsequent capsule layer (determining routing coefficients (i.e., weights based on input information, which can include layers of information such as historical data, training data, and location data) which corresponds to selecting the optimal route of the vehicle, Zhang, Lines 0035-0041 and 0057-0111).
Regarding Claim 4, Zhang, as modified, teaches the method of claim 1.
	Zhang does not teach the method to include determining routing coefficients with the scale-invariant normalization function within a for-loop.
	Xiang teaches training of the capsule network includes determining routing coefficients via a normalization function, wherein the normalization function may be a summation formula, thus a type of for loop (i.e., adding up the values from an initial value to a set value (Xiang, Pages 3-5, Multi-Scale Section and Results Section). 
	One of ordinary skill in the art, before the effective filing date of the claimed would have found it obvious to modify the method of Zhang to include determining routing coefficients with the scale-invariant normalization function within a for-loop as taught by Xiang.
	It would have been obvious because determining more precise routing coefficients allows for increased accuracy in detecting objects (Xiang, Pages 2-5, Introduction Section, Dynamic Routing Section, Experiments Section, and Results Section).
Regarding Claim 6, Zhang, as modified, teaches the method of claim 1, further comprising operating a vehicle based on receiving the detected and located object (operating a vehicle based on the detected objects (i.e., selecting the optimal path for the vehicle to travel based on the determined traffic information), Zhang, Lines 54-56 and 64-74)
Regarding Claim 7, Zhang, as modified, teaches the method of claim 6, wherein operating the vehicle based on receiving the detected and located object includes determining a predicted location of the object in global coordinates (from the known location of the cameras, it can be determined a predicted location of the detected objects (i.e., location of object in geographic location / coordinates), Zhang, Lines 75-114).
Regarding Claim 8, Zhang, as modified, teaches the method of claim 1, further comprising determining traffic data based on receiving the detected and located object (determining traffic based on the detected and located objects, Zhang, Lines 54-71).
Regarding Claim 10, Zhang teaches a system, comprising 
-a processor (processing images, thus a processor, Zhang, Line 143); and 
-a memory, the memory including instructions to be executed by the processor (memory to store pictures, other information, and to store instructions for processing the images, Zhang, Lines 143-145) to: 
-detect and locate an object by processing video camera data (detecting and locating objects within a video camera feed through the use of neural network / machine learning, Zhang, Lines 0021-0026, 0062, 0072-0074, and 0137-0142) …; and 
-receiving a detected and located object at a computing device (receiving the detected and located objects at a computing device such as an intelligent transportation system, Zhang, Paragraph 0146-0149).
a capsule network, wherein training the capsule network includes determining routing coefficients with a scale-invariant normalization function. 
	Xiang teaches the use of a capsule network (i.e., CapsNet) to detect and locate objects within images such as a video camera (Xiang, Pages 2-5, Introduction Section and Experiments Section). Moreover, Xiang teaches training of the capsule network including determining routing coefficients via a scale-invariant normalization function (i.e., neural network and capsule networks are scale-invariant) (Xiang, Pages 4-5, Dynamic Routing Section and Results Section). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Zhang to include a capsule network, wherein training the capsule network includes determining routing coefficients with a scale-invariant normalization function as taught Xiang.
	It would have been obvious because identifying and determining objects via capsule network allows for increased correct object identification vs. traditional methods such as neural networks (Xiang, Page 2, Introduction Section).
However, Zhang and Xiang do not teach the system to include determining maximal routing coefficients using a Max-min() function and includes expectation-maximization to link lower-level capsules to higher-level capsules.
	Kwatra teaches a system of training to link low-level frame information / features (i.e., low-level capsules) to that of high-level video (i.e., higher-level capsules) (Kwatra, Paragraphs 0026, 0028, 0035, and 0056). Moreover, Kwatra teaches training to link the two types of capsules (i.e., low-level to that of high-level) through the use of (Kwatra, Paragraphs 0040, 0044, and 0046).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Zhang to include determining maximal routing coefficients using a Max-min() function and includes expectation-maximization to link lower-level capsules to higher-level capsules as taught by Kwatra.
	It would have been obvious because enabling functions such as expectation maximization allows for correct identifying of desired material (i.e., video or image), thus linking desired low-level and high-level capsules together (Kwatra, Paragraphs 0044 and 0046).
Regarding Claim 11, Zhang, as modified, teaches the system of claim 10, the instructions including further instructions to further determine that the routing coefficients corresponding to routes between capsule layers (determining routing coefficients (i.e., weights based on input information) which corresponds to selecting the optimal route of the vehicle via the different layers of information via a neural network, Zhang, Lines 0057-0111).
Regarding Claim 12, Zhang, as modified, teaches the system of claim 10, the instructions including further instructions to determine routing coefficients by grouping routes based on one or more of correlation or clustering following training based on a first training data set, wherein the grouped routes connect determined elements in a capsule layer with locations in a subsequent capsule layer (determining routing coefficients (i.e., weights based on input information, which can include layers of information such as historical data, training data, and location data) which corresponds to selecting the optimal route of the vehicle, Zhang, Lines 0035-0041 and 0057-0111).
Regarding Claim 13, Zhang, as modified, teaches the system of claim 10. 
Zhang does not teach the system to include determining routing coefficients with the scale-invariant normalization function within a for-loop.
	Xiang teaches training of the capsule network includes determining routing coefficients via a normalization function, wherein the normalization function may be a summation formula, thus a type of for loop (i.e., adding up the values from an initial value to a set value (Xiang, Pages 3-5, Multi-Scale Section and Results Section). 
	One of ordinary skill in the art, before the effective filing date of the claimed would have found it obvious to modify the system of Zhang to include determining routing coefficients with the scale-invariant normalization function within a for-loop as taught by Xiang.
	It would have been obvious because determining more precise routing coefficients allows for increased accuracy in detecting objects (Xiang, Pages 2-5, Introduction Section, Dynamic Routing Section, Experiments Section, and Results Section).
Regarding Claim 15, Zhang, as modified, teaches the system of claim 10, wherein operating a vehicle based on predicting an object location includes receiving the detected and located object (from the known location of the cameras, it can be determined a predicted location of the detected objects, Zhang, Lines 75-114)
Regarding Claim 16, Zhang, as modified, teaches the system of claim 15, wherein operating the vehicle based on receiving the detected and located object includes determining a predicted location of the object in global coordinates (from the known location of the cameras, it can be determined a predicted location of the detected objects (i.e., location of object in geographic location / coordinates, Zhang, Lines 75-114).
Regarding Claim 17, Zhang, as modified, teaches the system of claim 10, wherein determining traffic data includes receiving the detected and located object (determining traffic based on the detected and located objects, Zhang, Lines 54-71).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. CN102436598A (hereinafter, Zhang), in view of Xiang et al. “MS-CapsNet: A Novel Multi-Scale Capsule Network” (hereinafter, Xiang), in further view of Kwatra et al. U.S. P.G. Publication 2017/0323178 (hereinafter, Kwatra), in further view of Khan et al. U.S. P.G. Publication 2012/0106800 (hereinafter, Khan).
Regarding Claim 9, Zhang, as modified, teaches the method of claim 1, further comprising acquiring the video camera data with one or more of a stationary video camera included in a traffic infrastructure system (stationary cameras for monitoring traffic, Zhang, Lines 75-78) and a mobile video camera included in one or more of a vehicle (multiple cameras, such as a camera located within the vehicle, Zhang, Lines 27-32).
a mobile video camera included in a drone.
	Khan teaches the use of a drone with a camera to detect a desired vehicle (Khan, Paragraphs 0037, 0039 and Figures 1-2).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Zhang to include a mobile video camera included in a drone as taught by Khan.
	It would have been obvious because it would be useful to detect and determine types of vehicles from aerial imagery (Khan, Paragraph 0009).
Regarding Claim 18, the applicant’s claim has similar limitations to claim 9 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 9.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. U.S. P.G. Publication 2015/0134232 (hereinafter, Robinson), in view of Xiang et al. “MS-CapsNet: A Novel Multi-Scale Capsule Network” (hereinafter, Xiang), in further view of Kwatra et al. U.S. P.G. Publication 2017/0323178 (hereinafter, Kwatra).
Regarding Claim 19, Robinson teaches a system, comprising: means for controlling vehicle steering, braking and powertrain (autonomous vehicle controlling the steering, braking, and powertrain via neural network learning, Robinson, Paragraphs 0014, 0005); and means for detecting and locating an object by processing video camera data (detecting objects via machine learning such as neural networks, Robinson, Paragraphs 0031-0039 and Figure 1) … and means for receiving the detected and located object at a computing device (receiving the detected and located object at a computing device (e.g., traffic processor), Robinson, Paragraphs 0031-0039 and Figure 1); and operating a vehicle based on the detected and located object and the means for controlling vehicle steering, braking and powertrain (autonomous vehicle controlling the steering, braking, and powertrain via neural network learning and traffic flow, Robinson, Paragraphs 0014, 0005, 0031-0039 and Figure 1).
Robinson does not teach the system to include a capsule network, wherein training the capsule network includes determining routing coefficients with a scale-invariant normalization function. 
	Xiang teaches the use of a capsule network (i.e., CapsNet) to detect and locate objects within images such as a video camera (Xiang, Pages 2-5, Introduction Section and Experiments Section). Moreover, Xiang teaches training of the capsule network including determining routing coefficients via a scale-invariant normalization function (i.e., neural network and capsule networks are scale-invariant) (Xiang, Pages 4-5, Dynamic Routing Section and Results Section). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Robinson to include a capsule network, wherein training the capsule network includes determining routing coefficients with a scale-invariant normalization function as taught Xiang.
	It would have been obvious because identifying and determining objects via capsule network allows for increased correct object identification vs. traditional methods such as neural networks (Xiang, Page 2, Introduction Section).
However, Robinson and Xiang do not teach the method to include determining maximal routing coefficients using a Max-min() function and includes expectation-maximization to link lower-level capsules to higher-level capsules.
	Kwatra teaches a method of training to link low-level frame information / features (i.e., low-level capsules) to that of high-level video (i.e., higher-level capsules) (Kwatra, Paragraphs 0026, 0028, 0035, and 0056). Moreover, Kwatra teaches training to link the two types of capsules (i.e., low-level to that of high-level) through the use of expectation-maximization (EM) models and techniques (Kwatra, Paragraphs 0040, 0044, and 0046).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Robinson to include determining maximal routing coefficients using a Max-min() function and includes expectation-maximization to link lower-level capsules to higher-level capsules as taught by Kwatra.
	It would have been obvious because enabling functions such as expectation maximization allows for correct identifying of desired material (i.e., video or image), thus linking desired low-level and high-level capsules together (Kwatra, Paragraphs 0044 and 0046).
Regarding Claim 20, Robinson, as modified, teaches the system of claim 19, wherein the capsule network includes further determining routing coefficients (determining weighting coefficients (i.e., routing) based on the layers of information, Robinson, Paragraphs 0036-0038, 0050, and 0059).
Regarding Claim 21, Robinson, as modified, teaches the system of claim 19, wherein routing coefficients are determined by grouping routes based on one or more of correlation or clustering following training based on a first training data set (routing coefficients based on grouping / clustering of objects based on training data sets, Robinson, Paragraphs 0036-0047), wherein the route connects determined elements in a capsule layer with locations in a subsequent capsule layer (connecting routed coefficients to various layers, Robinson, Paragraphs 0061-0077).
Regarding Claim 22, Robinson, as modified, teaches the system of claim 19.
Robinson does not teach the system to include determining routing coefficients with the scale-invariant normalization function within a for-loop.
	Xiang teaches training of the capsule network includes determining routing coefficients via a normalization function, wherein the normalization function may be a summation formula, thus a type of for loop (i.e., adding up the values from an initial value to a set value (Xiang, Pages 3-5, Multi-Scale Section and Results Section). 
	One of ordinary skill in the art, before the effective filing date of the claimed would have found it obvious to modify the system of Zhang to include determining routing coefficients with the scale-invariant normalization function within a for-loop as taught by Xiang.
	It would have been obvious because determining more precise routing coefficients allows for increased accuracy in detecting objects (Xiang, Pages 2-5, Introduction Section, Dynamic Routing Section, Experiments Section, and Results Section).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667